Appeal by defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered April 20, 1995, convicting him of assault in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The trial court’s identification charge was adequate. The court properly instructed the jury on weighing the witnesses’ credibility, and stated that identification must be proven be*366yond a reasonable doubt (see, People v Whalen, 59 NY2d 273, 279; People v Smith, 203 AD2d 396). In addition, the trial court marshaled the evidence in a fair and even-handed manner and adequately alerted the jury to the defendant’s theories (see, People v Saunders, 64 NY2d 665; People v Rosero, 213 AD2d 500; People v McManus, 208 AD2d 866).
To the limited extent that the defendant’s remaining contentions are preserved for appellate review, they are without merit. Rosenblatt, J. P., Sullivan, Pizzuto, and Friedmann, JJ., concur.